CATES, Judge.-
Original petition for mandamus to re-, quire the Circuit Court of Crenshaw County to entertain a request for a free'transcript •of the record, including - a stenographic transcript of such (necessary) part of the evidence and other proceedings which occurred at petitioner’s trial.
Since the filing date, the Legislature has made provision for such transcript if the petitioner persuades the trial judge of his indigency. Act No. 525, September 16, 1963.
The Attorney General has moved us to remand the appeal as directed by § 8 of said Act No. 525. This motion is well taken.
Parenthetically, we call attention of the trial judge and the circuit clerk to the provisions of Act No. 526, September 16, 1963, and the response of the Supreme Court to the certified questions of this court in Martin v. State, 6 Div. 4.
Motion granted; cause remanded for hearing on merits of request for free transcript.
Remanded.